Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00335-CR

                                      Richard LOPEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 4, Bexar County, Texas
                                  Trial Court No. 552274
                     Honorable Jason Roland Garrahan, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED January 16, 2019.


                                              _________________________________
                                              Irene Rios, Justice